Case 1:05-cr-01157-LAK Document 290 Filed 09/12/20 Page 1 of 2

Federal Defenders
OF NEW YORK, INC.

MEMO ENDORSED

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

Southern District of New York
Jennifer L. Brown
Auomey-in-Charge

September 17, 2020

Hon. Lewis A. Kaplan

United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Raheen Davis, 05 ¢
Your Honor:

Raheen Davis is scheduled to be re-se

lr. 1157

ntenced on September 23, 2020 on his conviction

for Hobbs Act robbery conspiracy (Count One) following the vacatur of his life sentence for

using a weapon during a crime of violence

Count 2).

With the consent of the government! I am requesting that the re-sentencing of Mr.

Davis, currently scheduled for September 23
because I have substantial doubts about whe
sentenced. I am also making the request be¢
Davis.

8, 2020 be adjourned. I am making this request
‘ther Mr. Davis is mentally competent to be
cause I have not yet been able to speak to Mr.

A defendant must be mentally competent at the time he is sentenced. United States v.

Sorrentno, 366 Fed. Appx 26 (2d Cir. 2014

; United States v. Gigante, 996 F.Supp. 194

(E.D.N.Y. 1998)(citing cases). If there is ajreal doubt about competency, a Court must

conduct a further inquiry.
My concerns about Mr. Davis’s con

First, during his trial in 2008, there y

npetency are based on the following.

were concerns raised about Mr. Davis’s behavior

raised concerns about his competency and a psychiatric examination was ordered. Mr. Davis

had to be shackled during his trial.

Domed .
so ono
| LEWIS A. KAPLAN, lUSD5(/ W8/20 2,

 

 
